Exhibit 10.1
(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
August 27, 2010
Joseph E. McNeely
2409 Rivendell Drive
New Lenox, Illinois 60451
     Re: Terms of Employment
Dear Joe:
This letter agreement (“letter”) sets forth the terms of your employment with
FreightCar America, Inc. (the “Company”). Commencing September 13, 2010, you
will be employed as the Company’s Vice President, Finance, Chief Financial
Officer and Treasurer, based at the Company’s offices in Chicago, Illinois, and
reporting to the Company’s President and Chief Executive Officer. You will have
all of the duties and responsibilities commensurate with such position under the
Company’s by-laws and consistent with the duties and responsibilities of chief
financial officers of similar businesses as the Company. During your employment,
you will devote your full-time business attention to the Company and will use
your best efforts to discharge your responsibilities. You may, however, engage
in civic and charitable activities, provided that these activities do not
interfere with your duties to the Company.
This letter and your employment is for no specific term. Your employment may be
terminated at any time for any reason (or no reason), subject to the terms of
this letter below, by the Company or you upon notice to the other such party.
     1. Salary. Beginning September 13, 2010, you will receive an annual base
salary in the amount of $265,000 (“Salary”), paid in accordance with payroll
practices applicable to senior executives. Your Salary will be reviewed by the
Company annually and may be increased (not decreased without your written
consent) in the Company’s discretion.
     2. Bonus. You will be entitled to participate in the Company’s annual cash
incentive plan applicable to senior executives (the “Bonus Plan”) and to earn a
bonus (“Bonus”) for each fiscal year of the Company ending during your
employment. The measurement period for the Bonus Plan is concurrent with the
Company’s fiscal year, concluding on December 31st of each year. Your target
Bonus is 50% of your Salary, upon achievement of a target level of performance
set forth in the Bonus Plan, payable in cash or securities of the Company, as
may be determined under the Bonus Plan, within two and one-half months after the
end of the fiscal year to which it relates. Your maximum Bonus, to the extent
earned under the Bonus Plan, may be as much as 75% of your Salary. If there are
Bonus payments under the Bonus Plan in respect of the 2010 fiscal year, then you
will be eligible for consideration for a partial Bonus payment for 2010 prorated
to align with your base salary earnings from your September 13, 2010 start date
through December 31, 2010.
Two North Riverside Plaza
Suite 1250
Chicago, IL 60606 USA
312.928.0850
Fax 312.928.0890
www.freightcaramerica.com

 



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
     3. Long-Term Incentive and Other Executive Compensation Plans. You will be
eligible to participate in all of the Company’s equity-based and cash-based
long-term incentive and other executive and deferred compensation plans on a
basis no less favorable than other similarly situated executives. Any awards
under these plans may be made from time to time in the sole discretion of the
Compensation Committee of the Company’s Board of Directors or the Board of
Directors.
     4. Sign-On Award. On September 13, 2010, you will be granted 2,500
restricted shares of Company common stock under the Company’s 2005 Long Term
Incentive Plan, having such terms and conditions as are set forth in the
restricted share award agreement attached to this letter as Exhibit A.
     5. Make Whole Agreement. It is anticipated that as a result of your
terminating your employment with Mitsui Rail Capital (“Mitsui”), Mitsui may not
pay you a bonus for the 2010 calendar year under Mitsui’s annual incentive bonus
plan (the “Mitsui Bonus”). Within thirty (30) days following the date as of
which Mitsui makes bonus payments with respect to 2010 to participants under
such plan, you will notify the Company’s President and Chief Executive Officer
whether Mitsui has paid you the Mitsui Bonus, provided that the Company’s
President and Chief Executive Officer must receive such notification by May 1,
2010. Subject to the preceding sentence, if you provide a reasonable written
certification to the Company that, as a result of your terminating your
employment with Mitsui, Mitsui did not pay you the Mitsui Bonus, together with
your best good-faith estimate of the amount of the forgone Mitsui Bonus, then
the Company will pay such amount to you within sixty (60) days of receiving such
written certification. The Company’s obligation under the foregoing provision
shall, however, be subject to the following:
          (a) upon the Company’s request, you will provide the Company with such
supporting documentation as the Company may reasonably request concerning the
aforementioned matters;
          (b) the maximum total amount the Company will pay you under this
Section 5 will not in any event exceed $50,000; and
          (c) if you voluntarily terminate your employment with the Company
before September 13, 2011, other than for Good Reason (as defined in the
Executive Severance Plan referenced below), then you will repay to the Company
the full amount of the forgone Mitsui Bonus which was so paid by the Company.
     6. Benefits; Business Expenses. During your employment, you will be
entitled to participate in each of the Company’s employee retirement, savings,
welfare and fringe benefit plans, and perquisites, offered to its senior
executives, as in effect from time to time.

- 2 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
You will be entitled to paid annual vacation on a basis that is at least as
favorable as that provided to other similarly situated executives of the
Company, but not less than four (4) weeks per year, earned in accordance with
applicable Company policy. On a special exception basis, as of your start date
the Company will provide you with seven (7) paid vacation days for your use
during the remainder of 2010 (which days will be forfeited to the extent you
have not used them by December 31, 2010). You will be reimbursed for all
business, including entertainment, expenses incurred by you in connection with
your duties, subject to the Company’s policy for substantiating such expenses.
     7. Termination. Upon a termination of your employment for any reason, you
will be entitled to (i) your accrued Salary and accrued and unused vacation
through the date of termination, (ii) your prior fiscal year bonus, to the
extent earned and unpaid, and (iii) any accrued and vested benefits and
unreimbursed expenses incurred and unpaid on the date of termination in
accordance with Section 6. You will also participate in and be entitled to
benefits under the Company’s Executive Severance Plan as then in effect, subject
to your prior written acknowledgement and acceptance of the terms and conditions
of that plan. A copy of the Executive Severance Plan as currently in effect is
attached as Exhibit B to this letter.
     8. Restrictive Covenants
          (a) Confidential Information. You understand that the Company
possesses and will possess Confidential Information that is important to its
business. The Company devotes significant financial, human and other resources
to the development of its products, its customer base and the general goodwill
associated with its business and the Company diligently maintains the secrecy
and confidentiality of its Confidential Information. For this purpose,
“Confidential Information” is information that was or will be developed,
created, or discovered by or on behalf of the Company, or that became or will
become known by, or was or is conveyed to the Company, which has commercial
value in the Company’s business. Confidential Information is sufficiently secret
to derive economic value from its not being generally known to other persons.
Confidential Information also includes any and all financial, technical,
commercial or other information concerning the business and affairs of the
Company that is confidential and proprietary to the Company, including without
limitation, (i) information relating to the Company’s past and existing
customers and vendors and development of prospective customers and vendors,
including without limitation specific customer product requirements, pricing
arrangements, payment terms, customer lists and other similar information;
(ii) inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company; (iii) the Company’s proprietary programs, processes or software,
consisting of but not limited to, computer programs in source or object code and
all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development; (iv) the subject matter of the Company’s patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress,

- 3 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
manuals, operating instructions, training materials, and other industrial
property, including such information in incomplete stages of design or research
and development; and (v) other confidential and proprietary information or
documents relating to the Company’s products, business and marketing plans and
techniques, sales and distribution networks and any other information or
documents which the Company reasonably regards as being confidential.
You understand that the Company possesses or will possess “Company Materials”
that are important to its business. For this purpose, “Company Materials” are
documents or other media or tangible items that contain or embody Confidential
Information or any other information concerning the business, operations or
future/strategic plans of the Company, whether such documents have been prepared
by you or by others. In consideration of your employment by the Company, the
compensation received by you from the Company, and the Company’s agreement to
give you access to certain Confidential Information, you agree as follows:
          (i) All Confidential Information and trade secret rights, and other
intellectual property and rights (collectively “Rights”) in connection therewith
will be the sole property of the Company. At all times, both during your
employment by the Company and after its termination for any reason, you will
keep in confidence and trust and will not use or disclose any Confidential
Information or anything relating to it without the prior written consent of a
then current officer of the Company except as may be necessary and appropriate
in the ordinary course of performing your duties to the Company.
          (ii) All Company Materials will be the sole property of the Company.
You agree that during your employment by the Company, you will not remove any
Company Materials from the business premises of the Company or deliver any
Company Materials to any person or entity outside the Company, except as you are
required to do so in connection with performing the duties of your employment.
You further agree that, immediately upon the termination of your employment by
you or by the Company for any reason, or during your employment if so requested
by the Company, you will return all Company Materials, apparatus, equipment and
other physical property, or any reproduction of such property.
          (b) Noncompetition and Non-solicitation. While employed by the Company
and for a period of twelve (12) consecutive months thereafter, you will not,
directly or indirectly:
          (i) Contact, solicit, interfere with, or divert, or induce or attempt
to contact, solicit, interfere with or divert, any of the Company’s customers;
          (ii) Participate or engage in (as an owner, partner, employee,
officer, director, independent contractor, consultant, advisor or in any other
capacity

- 4 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
calling for the rendition of services, advice, or acts of management, operation
or control) any business engaged in the manufacture of railcars in North
America; and
          (iii) Solicit or induce or attempt to solicit or induce, by or for
yourself, or as the agent of another, or through others as an agent in any way,
any person who is employed by the Company for the purpose of encouraging that
employee to join you as a partner, agent, employee or otherwise in any business
activity which is competitive with the Company.
          (c) Forfeitures. In the event that you materially breach any of the
restrictions in this Section 8, you shall forfeit all of the applicable payments
and benefits described in this letter, and the Company shall have the right to
recapture and seek repayment of any such applicable payments and benefits under
this letter.
          (d) Intellectual Property. “Inventions” includes all improvements,
inventions, designs, formulas, works of authorship, trade secrets, technology,
computer programs, compositions, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
developed by you, either alone or jointly with others, during the term of your
employment, including during any period prior to the date of this letter. Except
as defined in this letter, all Inventions that you make, conceive, reduce to
practice or develop (in whole or in part, either alone or jointly with others)
during your employment will be the sole property of the Company to the maximum
extent permitted by law. You agree to assign such Inventions and all Rights in
them to the Company. Exemptions from this agreement to assign may be authorized
in those circumstances where the mission of the Company is better served by such
action, provided that overriding obligations to other parties are met and such
exemptions are not inconsistent with other Company policies. Further, you may
petition the Company for license to make, market or sell a particular Invention.
          (e) Injunction. You acknowledge that monetary damages will not be an
adequate remedy for the Company in the event of a breach of this Section 8, and
that it would be impossible for the Company to measure damages in the event of
such a breach. Therefore, you agree that, in addition to other rights and
remedies that the Company may have, the Company is entitled to an injunction
preventing you from any breach of this Section 8, and you hereby waive any
requirement that the Company post any bond in connection with any such
injunction. You further agree that injunctive relief is reasonable and necessary
to protect a legitimate, protectable interest of the Company.
          (f) Blue Pencil. If any court determines that the covenants contained
in this Section 8, or any part hereof, are unenforceable because of the duration
or geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, to as close to the
terms hereof as shall be enforceable and, in its reduced form, such provision
shall then be enforceable.

- 5 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
          (g) Survival. The restrictive covenants contained in this Section 8
shall survive the termination of your employment.
     9. Section 409A. Anything in this letter to the contrary notwithstanding,
if any payment(s) or benefit(s) under this letter would be subject to the
provisions of Section 409A of the Internal Revenue Code of 1986 (the “Code”) at
the time they become payable or benefits due you, to the extent required to
comply with Section 409A of the Code any such payments or benefits will be
delayed for six (6) months or such other earliest day on which such payments
could be made or benefits provided in compliance with Section 409A of the Code
and the regulations thereunder (at which point all payments so delayed will be
provided or reimbursed to you in one lump sum, without interest, within two and
one-half months after the date they then become so payable or due to you).
     10. Miscellaneous.
          (a) Entire Agreement. Except as otherwise contemplated herein, this
letter (including Exhibits A and B) contains the entire agreement between you
and the Company with respect to the subject matter hereof. No amendment,
modification or termination of this letter may be made orally, but must be made
in writing and signed by you and the Company. In the event of any inconsistency
between this letter (including Exhibits A and B) and any plan, program, practice
or agreement of or with the Company and you, this letter (including Exhibits A
and B) shall control.
          (b) Survival. The provisions of Section 8 shall survive any
termination of your employment.
          (c) Successors; Assignment. Neither party hereto may assign any rights
or delegate any duties under this letter without the prior written consent of
the other party; provided, however, that (a) this letter will inure to the
benefit of and be binding upon the successors and assigns of the Company upon
any sale of all or substantially all of the Company’s stock and/or assets, or
upon any merger, consolidation or reorganization of the Company with or into any
other corporation, all as though such successors and assigns of the Company and
their respective successors and assigns were the Company; and (b) this letter
will inure to the benefit of and be binding upon your heirs, assigns or
designees to the extent of any payments due to them hereunder.
          (d) Governing Law. This letter will be governed by and construed in
accordance with the law of the State of Illinois, and not its choice of law
rules, applicable to contracts made and to be performed entirely within that
State.
          (e) No Set-off or Mitigation. Your rights to payments under this
letter will not be affected by any set-off, counterclaim, recoupment or other
right the Company

- 6 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
may have against you or anyone else. You do not need to seek other employment or
take any other action to mitigate any amounts owed to you under this letter, and
those amounts will not be reduced if you do obtain other employment.
          (f) Notices. All notices, requests, demands and other communications
under this letter must be in writing and will be deemed given (i) when
hand-delivered, (ii) on the first business day after the business day sent from
within the United States, if delivered by a nationally recognized overnight
courier or (iii) on the third business day after the business day sent if
delivered by registered or certified mail, return receipt requested, in each
case to the following address (or to such other address as may be specified by
notice that conforms to this Section 10(f)):
If to the Company, to:
FreightCar America, Inc.
Two North Riverside Plaza
Suite 1250
Chicago, Illinois 60606
Attention: Secretary
If to you, to your last address shown on the payroll records of the Company.
          (g) Counterparts. This letter may be executed in counterparts, each of
which will constitute an original and all of which, taken together, will
constitute one and the same instrument.
Very truly yours,
FreightCar America, Inc.

                  By:           Senior Vice President, Human Resources         
 

Accepted and agreed:

              Joseph E. McNeely                

- 7 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
EXHIBIT A

RESTRICTED SHARE AWARD AGREEMENT
(See following pages.)

- 8 -



--------------------------------------------------------------------------------



 



(FREIGHTCAR AMERICA LOGO) [l40590l4059000.gif]
EXHIBIT B

EXECUTIVE SEVERANCE PLAN
(See following pages.)

- 9 -